Citation Nr: 0616711	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The competent clinical evidence of record demonstrates that a 
psychiatric disability was initially demonstrated years after 
service and has not been shown to be causally related to the 
veteran's service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of January 2001 and April 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence, as well as requested that she submit 
any additional evidence pertaining to the claim.  The Board 
observes that the aforementioned letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the March 2000 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the January 2001 and April 2005 VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains 
private medical reports, as well as a VA examination report.  
The Board notes that the record does not contain the 
veteran's service medical records, service personnel records, 
or DD Form 214.  Requests were made to the National Personnel 
Records Center (NPRC) for the veteran's service records, but 
no records were on file.  She was asked to submit copies of 
any of these records that she had in her possession.  
However, she did not have any to submit.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  She reported for a RO hearing, but failed 
to report for a Board hearing.  The Board has carefully 
reviewed the veteran's statements of record and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the available private 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim for service connection for an acquired 
psychiatric disability.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim for 
service connection for an acquired psychiatric disability.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d)(2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
an acquired psychiatric disability.  In this regard, in order 
to establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current 
disability, and an in-service injury or disease.  The 
clinical evidence of record establishes that the veteran has 
a current psychiatric disability, initially demonstrated 
years after service, that has been alternatively diagnosed as 
generalized anxiety, major depression, and/ or bipolar 
disorder.  However, the Board observes that the record does 
not reflect that the veteran sought treatment in service for 
any psychiatric complaint or abnormality.  Although the 
veteran asserts that she saw a psychiatrist while in service 
after refusing to undergo spine surgery following injuries to 
her back while in basic training at Ft. Gordon and Ft. 
Jackson, there is unfortunately no evidence of record that 
corroborates this contention.  The Board recognizes that the 
veteran's service medical records have been reported to be 
unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that she sought treatment for a psychiatric disability in 
service, but, to date, no such evidence has been associated 
with the veteran's claims file.  Further, as veteran does not 
contend that her psychiatric disability was incurred in, or 
as result of, combat, the relaxed burden regarding an in-
service incurrence of any injury is not applicable, and the 
veteran's statements, alone, regarding the onset of her 
psychiatric disability are not sufficient.  

The Board observes that in January 2006, a VA examiner opined 
that the veteran's current psychiatric disability could be a 
result of, or been precipitated by, the veteran's back injury 
and her premature discharge from the military as a result of 
her medical illness.  However, there is no evidence of record 
that the veteran, in fact, had an in-service back disability.  
Indeed, the National Personnel Records Center (NPRC), after a 
search of records at Ft. Gordon, Georgia and Ft. Jackson, 
South Carolina, reported that no in-patient treatment records 
pertaining to the veteran's receipt of treatment for a back 
disability were found.  Moreover, the record reflects that in 
January 2002, the RO denied the veteran's claim for service 
connection for a back disability because there was no 
evidence that the veteran's current back disability was due 
to an injury during military service.  Therefore, the Board 
finds that the January 2006 VA examiner's medical conclusion 
was based on a medical history that was supplied by the 
veteran and is not supported by medical evidence of record.  
The Board notes that it is not bound to accept medical 
conclusions that are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence.  Hence, the Board concludes that the January 2006 
VA medical opinion does not provide a basis on which the 
veteran's claim may be granted because it was based on an 
unsubstantiated assumption that the veteran incurred a back 
disability during service.  Further, the Board concludes that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of a psychiatric 
disability years after the veteran's discharge from service, 
is too remote from service to be reasonably related to 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against a claim for service connection for 
an acquired psychiatric disability on a nonpresumptive direct 
incurrence basis.

The veteran could be entitled to a grant of service 
connection on a presumptive direct incurrence basis, if a 
psychosis became manifest to a degree of 10 percent or more 
within one year from the date of termination of her period of 
service.  In this case, there is no evidence that the 
veteran's current pyschiatric disability was manifested to a 
compensable degree within one year of her 1978 separation 
from service.  In fact, the first documented clinical 
diagnosis of record of a current psychiatric disability was 
in 1994, which was many years after service.  Hence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis for an 
acquired pyschiatric disability.

In conclusion, although the veteran asserts that her current 
psychiatric disability is related to service, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2005), but does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disability.


ORDER

Entitlement to service connection for acquired psychiatric 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


